DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-5) and species (leptin as a single specific transgene) in the reply filed on 11/5/2021 is acknowledged. Applicant’s traversal is on the grounds that simultaneous search of Groups I and II will not impose an additional search burden since both groups fall under 1.475(b)(2). Applicant further traverses the species election by arguing that the present genus of 2 transgenes represents a finite and reasonable number of species for examination. This argument is not found persuasive since groups 1-3 listed in the restriction requirement do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. Accordingly, there is a search and examination burden to search these inventions in the same application. Furthermore, applicant’s traversal of the species election is not found persuasive since the common technical feature was shown to not represent a contribution over the prior art and is anticipated by During et al. Applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. The requirement is still deemed proper and is therefore made FINAL.
 Claims 1-12 are pending. Claims 4 and 6-12 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3 and 5 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/476,290 and PCT/US2018/024305 filed on 3/24/2017 and 3/26/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/24/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2019, 7/14/2020 and 2/28/2021 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geisler et al. "MicroRNA-regulated viral vectors for gene therapy." World journal of experimental medicine 6.2 (2016): 37 (hereinafter Geisler). 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler (supra) as applied to claims 1-3 and 5 in further view of O'Neill et al. "Targeting adipose tissue via systemic gene therapy." Gene therapy 21.7 (2014): 653-661 (hereinafter O'Neill) and During et al. US 2011/0288160, published 11/24/2011 (hereinafter During, cited in applicants IDS). 
A description of Geisler can be found above. Although O'Neill is cited in Table 1 of Geisler, the original research article is further incorporated into the obviousness rejection herein. Briefly, O'Neill describes an adipose-targeting AAV expression vector encoding the leptin transgene (O'Neill, abstract). O'Neill describes improved adipose specificity and reduced immune response against the transgene by incorporating a synthetic liver-specific miRNA into the 3’ UTR of the expression cassette (O'Neill, intro last para). O'Neill describes the AAV construct in Fig 1, showing preferential expression in subcutaneous fat and liver tissue by implementing adiponectin distal enhancer and proximal promoter elements (O'Neill, Fig 1). Neither Geisler nor O'Neill expressly describe a woodchuck posttranscriptional regulatory element (WPRE) sequence as the regulatory element as described in claim 2.
During describes an engineered AAV vector comprising two expression cassettes, wherein the first cassette comprises a regulatory element and a transgene operatively linked to a promoter and wherein the second cassette comprises a promoter operatively linked to miRNA silencing element that targets the regulatory element in the first expression cassette (During, para 17 and 90). Similar to Geisler and O'Neill, During presents this dual expression cassette strategy as an effective method to regulate a given functional transgene of interest, wherein the transgene is self-regulated by a miRNA driven by one or more promoters activated, in turn, by a physiological change induced by the transgene of interest (During, para 61). During describes experimental data showing the advantages of such a dual expression system, wherein a “negative feedback like regulation of transgene expression responsive to physiological changes” 
It would have been prima facie obvious to one of ordinary skill in the art to substitute the WPRE regulatory element combination described by During into the leptin transgene adipose-targeting AAV expression vector described by both Geisler and O'Neill for improved leptin expression and reduced immune response for metabolic therapy. It would have been a matter of simply substituting one known regulatory expression element for another to obtain predictable results since WPRE is a well-known expression construct element. One would have been motivated to make this substitution in order to increase mRNA stability and protein yield of the leptin transgene, while also providing a target for miRNA silencing in liver specific tissues. One would have a reasonable expectation of success given the similarity of vector constructs between the cited prior art in achieving a negative feedback like regulation of transgene expression responsive to physiological changes. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent number 9,265,843 which was published on 2/23/2016 in view of O'Neill (supra) and Geisler (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make obvious the instant claims if they were available as prior art. 
The patented claims are drawn to a gene therapy particle comprising a first expression cassette encoding BDNF which is linked to a WPRE regulatory element and a second expression cassette encoding a miRNA silencing element that targets the regulatory element in the first expression cassette. The patented claims are also directed to an engineered recombinant AAV vector containing the aforementioned dual cassette plasmid. The patented claims do not describe leptin transgene expression which is operably silenced in liver tissue via miRNA. 
O'Neill and Geisler describes an adipose-targeting AAV expression vector encoding the leptin transgene (O'Neill, abstract). O'Neill describes improved adipose specificity and reduced immune response against the transgene by incorporating a synthetic liver-specific miRNA into the 3’ UTR of the expression cassette (O'Neill, intro last para). O'Neill describes the AAV construct in Fig 1, showing preferential expression in subcutaneous fat and liver tissue by implementing adiponectin distal enhancer and proximal promoter elements (O'Neill, Fig 1). 
It would have been prima facie obvious to one of ordinary skill in the art to substitute the WPRE regulatory element combination described by During into the leptin transgene adipose-targeting AAV expression vector described by both Geisler and O'Neill for improved leptin expression and reduced immune response for metabolic therapy. It would have been a matter of simply substituting one known regulatory expression element for another to obtain predictable results since WPRE is a well-known prima facie obvious to at the time the invention was made. Therefore, the patented claims embrace the instant claims in view of O'Neill and Geisler. 

Other Relevant Prior Art
Huang et al. "Targeting visceral fat by intraperitoneal delivery of novel AAV serotype vector restricting off-target transduction in liver." Molecular Therapy-Methods & Clinical Development 6 (2017): 68-78
Naldini et al. US 2019/0032059, published 1/31/2019, priority 
Morsy et al. US 2003/0215422, published 11/20/2003
Dong et al. WO 02/22175, published 3/21/2002

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633